Case 1:19-cv-00378-WES-PAS Document 14 Filed 03/10/20 Page 1 of 2 PageID #: 153




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 PROVIDENCE YOUTH STUDENT                      :
 MOVEMENT (PrYSM)                              :                        C.A. 1:19-cv-00378-WES-PAS
            Plaintiff,                         :
                                               :
                V.                             :
                                               :
 JORGE ELORZA, alias, in his indivudal and :
 official capacity as Mayor of Providence,     :
 STEVEN PARÉ, in his individual and official :
 capacity as Public Safety Commissioner,       :
 HUGH CLEMENTS, alias, in his individual       :
 and official capacity as Chief of Police, and :
 the CITY OF PROVIDENCE, by and through :
 its Treasurer James Lombardi, III             :
                Defendants


                            DISMISSAL STIPULATION OF ALL CLAIMS


        It is hereby stipulated and agreed to by all parties to the above-captioned civil action that said

 action be dismissed with prejudice pursuant to the terms outlined in the Consent Order (ECF 13)

 ordered by this Court on March 10, 2010, with no costs to either party beyond what is set forth in

 that Order.



 PLAINTIFF                                                DEFENDANTS
 Providence Youth Student Movement                        City of Providence, Jorge Elorza,
 By its Attorney:                                         Steven Paré, Hugh Clements
                                                          By their Attorneys:

 /s/ Shannah Kurland                                      /s/ Jeff Dana
 Shannah Kurland, Esq. R.I. Bar #9186                     Jeff Dana, Esq., City Solicitor
 149 Lenox Avenue
 Providence, RI 02907                                     /s/ Steven B. Nelson
 Tel. (401)439-0518                                       Steven B. Nelson, Esq. Sr. Asst. City Solicitor
 skurland.esq@gmail.com                                   444 Westminster St., Suite 220

                                                 1 of 2
Case 1:19-cv-00378-WES-PAS Document 14 Filed 03/10/20 Page 2 of 2 PageID #: 154




                                                      Providence, RI 02903
                                                      snelson@providenceri.gov



                                  CERTIFICATE OF SERVICE

 I hereby certify that I have filed the within motion with the United States District Court this
 10th day of March, 2020 that a copy is available for viewing and downloading via the ECF
 system to the following attorneys of record for Defendants:

 Steven B. Nelson, Esq.
 snelson@providenceri.gov

                                            /s/ Shannah Kurland




                                             2 of 2
